Citation Nr: 1030670	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a right ankle disability, 
to include as secondary to service-connected bilateral hallux 
valgus and pes planus.  

Entitlement to an initial rating in excess of 20 percent for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, in pertinent part, the Veteran's claim 
for service connection for a right ankle disability, to include 
as secondary to service-connected bilateral hallux valgus and pes 
planus.  The Board last remanded the claim in September 2009.  

In March 2004, the Veteran filed a claim of service connection 
for a left ankle disability.  In January 2008, the RO granted 
service connection for left ankle disabilities, and assigned a 20 
percent rating effective from Mach 16, 2004.  The Veteran was 
notified of this determination in April 2008 and submitted a 
notice of disagreement that same month pertaining to the assigned 
rating.  The record reflects that the RO issued a statement of 
the case (SOC) in February 2009 addressing the issue of 
entitlement to an initial rating in excess of 20 percent for the 
left ankle disability.  The Veteran submitted a Substantive 
Appeal (VA Form 9) in January 2010.  The Board observes that the 
Substantive Appeal was not timely.  VA however may waive any 
issue of timeliness in the filing of the substantive appeal, 
either explicitly or implicitly, and is not required to close an 
appeal for failure to file a timely substantive appeal.  The 
requirement that there be a timely substantive appeal is deemed 
waived as it pertains to this claim.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  Thus, the issue has been listed on the cover 
sheet of this decision. 


Also in January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for a right ankle disorder, 
to include as claimed as secondary to his service-connected 
bilateral hallux valgus and pes planus.  

In September 2007, the Veteran underwent a VA examination of the 
feet and ankles and a VA opinion on the etiology of the Veteran's 
claimed left and right ankle disorders was made.  The examiner 
stated that he reviewed the claims file and offered an opinion on 
the Veteran's conditions.  The service medical records showed 
evidence of bilateral ankle sprains.  He stated that the 
Veteran's left ankle condition was the result of his inservice 
sprains.  The examiner noted that the Veteran's MRI showed 
osteoarthrosis of the left ankle with chronic tears of the 
anterior talofibular ligament and deltoid/tibiotalar ligament.  
The examiner indicated that the MRI of the right ankle condition 
showed no objective evidence of a right ankle condition.  

During the January 2010 Travel Board hearing, the Veteran 
continued to claim that he had the same condition of the right 
ankle and of the left ankle and he stated that he had been told 
by his VA physicians that the only treatment available was to 
have bilateral ankle fusions, which he declined.  Although the VA 
examiner who performed the VA examination and provided an opinion 
indicated that he had reviewed the claims folder, no mention was 
made by the examiner that the Veteran had x-ray evidence in the 
file of arthritis.  In March 1991, x-rays of the right ankle 
showed small osteophyte or old avulsion injuries at the distal 
tip of the medial malleolus.  There were also small osteophytes 
at the dorsal aspect of the talus and navicular areas.  In 
April 2004, x-rays showed degenerative joint disease arthritic 
changes in both ankle joints.  The examiner did not address the 
findings of arthritis in the right ankle joint in his examination 
report.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 
(2009).  

In this case, the VA examiner who performed the September 2007 
examination did not address evidence in the claims file that was 
pertinent to the examination and opinion.  Therefore, further 
development is warranted.   

During the January 2010 Board hearing, the Veteran asserted that 
his service-connected left ankle disability has worsened.  It has 
been approximately 3 years since the last examination and he now 
reports that doctors have suggested that his ankle should be 
fused.  In light of the foregoing, another VA examination of the 
left ankle is necessary to determine its current severity.

Also, the Veteran testified at the January 2010 Board hearing 
that he last received treatment for his ankles in 2009 or late 
2008 from the West Los Angeles VAMC.  These records should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:


1.  Take appropriate steps to obtain all 
treatment records from the West Los Angeles 
VAMC, pertaining to the Veteran's right and 
left ankles.

2.  Schedule the Veteran for a VA orthopedic 
examination pertaining to his ankles.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should address the following:

a)	State whether the Veteran currently 
has a right ankle disability.  In 
addressing this question, the examiner  
must address the findings noted in x-ray 
reports of March 1991 and April 2004, 
indicating degenerative joint disease of 
the right ankle, as well as any other 
diagnostic studies (i.e. MRI) of record.

b)	If a right ankle disability is found, 
state whether it is at least as likely as 
not (at least a 50 percent probability) 
that such condition is due to service, 
including any injuries to the ankle in 
service.

c)	If a current right ankle disability 
is diagnosed, state whether it is at least 
as likely as not (at least a 50 percent 
probability) that such condition is due to 
the service-connected bilateral hallux 
valgus and pes planus disabilities and/or 
the service-connected left ankle 
disability.  

d)	If a right ankle disability was not 
caused by a service-connected disability 
(i.e. bilateral hallux valgus, pes planus 
and a left ankle disability), state 
whether any service-connected disability 
singly or jointly aggravates (i.e. worsens 
beyond natural progress) a current right 
ankle disability.  If aggravation is 
found, that part of the right ankle 
disability which is due to aggravation 
should be identified.  

Pertaining to the claim for a rating in 
excess of 20 percent for the service-
connected left knee disability, the examiner 
should address the following:
a)	State the current severity of the left ankle 
disability.  All impairment associated with 
the service-connected condition must be 
reported.  Range of motion studies must be 
performed.  The examiner should determine 
whether the left ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the service 
connected left ankle disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner should 
express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when the left ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  

b)	The examiner should specifically state 
whether the left ankle joint is ankylosed and 
in addressing this question, the examiner 
should provide a definition of what the 
medical community determines ankylosis to 
mean.   

A complete rationale must be provided 
for all opinions given.  If an opinion 
cannot be given without resort to 
speculation, the basis for such 
determination must be reported.

3.  If the claims on appeal remains denied, the 
Veteran and his representative must be provided 
a supplemental statement of the case, to include 
the laws and regulations for secondary service 
connection.  The Veteran and his representative 
must have an adequate opportunity to respond, 
the appeal must be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


